Citation Nr: 0208696	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-14 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sore joints, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for gum disease, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for breathing problems, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for nosebleeds, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1976, 
and from September 1990 to July 1991, which included a period 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War from November 9, 1990 to June 2, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.

In the veteran's substantive appeal, VA Form 9, received at 
the RO in September 1998, he requested a hearing before a 
member of the Board, to be held at a local VA office.  By 
letter dated in September 1999, the veteran was notified that 
a hearing had been scheduled in November 1999, at the Detroit 
RO.  That letter was sent to the veteran's address then of 
record, and was not returned as undeliverable, but the 
veteran failed to report to the hearing.  There are no other 
outstanding hearing requests of record.  38 C.F.R. 
§ 20.702(d).  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 9, 1990 
to June 2, 1991.

3.  The evidence does not show that any current sore joints 
manifested by osteoarthritis of the knees are related to 
active service, or had their onset to a compensable degree 
within the first year of service separation, nor are there 
any objective indications of a current chronic disability 
manifested by complaints of sore joints other than the knees.

4.  The evidence does not show a chronic disability 
manifested by complaints of headaches and fatigue, which is 
manifested by periods of incapacitation lasting one to two 
weeks each year, and requiring care by a physician.

5.  There are no objective indications of a chronic 
disability manifested by diarrhea, or a confirmed diagnosis 
of gum disease, and there is no evidence that such symptoms 
resulted from the veteran's active service.

6.  There are no objective indications of a chronic 
disability manifested by breathing problems and/or 
nosebleeds, and there is no evidence that such symptoms 
resulted from the veteran's active service.



CONCLUSIONS OF LAW

1.  Sore joints were not incurred in or aggravated by active 
military service, nor may sore joints manifested by 
osteoarthritis of the knees be presumed to have been incurred 
in active service, and sore joints are not shown to be due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).

2.  Memory loss was not incurred in or aggravated by active 
military service, and is not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).

3.  Headaches were not incurred in or aggravated by active 
military service, and are not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).

4.  A disability manifested by fatigue was not incurred in or 
aggravated by active military service, and is not shown to be 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.317 (2001).

5.  Gum disease was not incurred in or aggravated by active 
military service, and is not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).

6.  Diarrhea was not incurred in or aggravated by active 
military service, and is not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).

7.  Breathing problems were not incurred in or aggravated by 
active military service, and are not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).

8.  Nosebleeds were not incurred in or aggravated by active 
military service, and are not shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for various disorders, which he maintains are 
causally related to his active service during the Persian 
Gulf War. 

This matter was previously before the Board and remanded in 
April 2000 and March 2001 for additional development, 
including obtaining additional treatment records, and 
satisfying the requirements under the Veterans Claims 
Assistance Act of 2000, which is discussed further below.  
The Board has reviewed the actions taken by the RO, and is 
satisfied that the requested development has been completed.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

A review of the veteran's claims file reveals that the RO 
complied with the requirements under the VCAA.  In November 
1994, following the veteran's original claim for service 
connection, the RO notified the veteran of the types of 
evidence that would be useful in making a decision on his 
claims.  In a July 1997 letter, the RO informed the veteran 
of the requirements for establishing a claim for benefits 
based on Persian Gulf War service.  The RO informed the 
veteran of the type of medical and nonmedical evidence needed 
to process his claims.  

In a September 1997 rating decision and cover letter, the RO 
explained why the veteran's claims were denied.  In a January 
1998 statement of the case (SOC), the RO provided the veteran 
with a copy of laws and regulation pertaining to service 
connection claims, including claims involving undiagnosed 
illnesses.  In September 2000, the veteran was provided a 
supplemental statement of the case (SSOC) in connection with 
his claims.  In February 2001, the RO sent the veteran a 
letter informing him of the VCAA.  In a March 2001 BVA 
remand, the Board requested that the RO examine the veteran's 
claims in light of the VCAA.  Pursuant to that remand, in 
June 2001, the RO contacted the veteran in an attempt to 
obtain medical records from a Dr. Robert House.  The veteran 
did not respond to that letter.  

The record contains the veteran's service medical records, VA 
treatment records, and records from the Social Security 
Administration.  The veteran was afforded VA examinations in 
connection with his claims on appeal.  As noted in the 
Introduction to this decision, the veteran requested a 
hearing before a member of the Board, but he failed to report 
to his scheduled hearing, and did not request another 
hearing.  The Board is not aware of any other relevant 
records that should be obtained before proceeding with this 
appeal.  In short, as outlined above, the Board finds that 
the RO satisfied the VCAA requirements regarding notice and 
duty to assist, and the case is ready for appellate review.  
See 38 U.S.C.A. §§ 5103, 5103A.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, to qualify for service connection, the 
veteran must prove existence of a disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Where the determinative issue in a 
service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

For claims relating to disabilities occurring in Persian Gulf 
War veterans, as in the present case, the provisions of 
38 U.S.C.A. § 1117 and 38 U.S.C.A. § 1118 regarding 
presumptive service connection for chronic disability due to 
undiagnosed illness apply.  38 U.S.C.A. §§ 1117, 1118 (West 
1991 & Supp. 2002).  The Board notes that during the pendency 
of this appeal, amendments were made to 38 U.S.C.A. § 1117 
and 38 U.S.C.A. § 1118, effective March 1, 2002.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 988, 989 (2001) (to be codified as 
amended at 38 U.S.C.A. §§ 1117, 1118); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1001) (where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the version more favorable to the veteran).  There was 
also a regulatory amendment made to 38 C.F.R. § 3.317 (the 
implementing regulation to 38 U.S.C.A. § 1117), which 
extended the time period for presumptive service connection 
for undiagnosed illnesses related to Persian Gulf War 
service.  See 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  Although 
the RO did not have the opportunity to apply the amended laws 
and regulations in this case, there is no prejudice to the 
veteran in proceeding with this appeal, as the amendments are 
more favorable to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

The law provides that the Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that became manifest to a 
degree of 10 percent of more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a), (b); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.317(a)(1)(i)).  The Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest:  (A) during service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 10 percent 
or more during the applicable presumptive period prescribed.  
The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following):  (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, (C) any diagnosed illness that the 
Secretary of VA determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a).

The term "Persian Gulf Veteran" means a veteran who served 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 U.S.C.A. § 1117(g).

The implementing regulation for 38 U.S.C.A. § 1117, is 
38 C.F.R. § 3.317, which indicates that except as otherwise 
provided, VA shall pay compensation to a Persian Gulf veteran 
who exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," such as 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317(a), (b).  Compensation for disability 
manifested by the foregoing signs or symptoms shall be 
awarded provided that such disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

A review of the present case reveals that the veteran had 
active service from May 1973 to July 1976, and from September 
1990 to July 1991, which included a period of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War from November 9, 1990 to June 2, 1991.  The veteran also 
served in the United States Army Reserve.  The Board has 
carefully reviewed the veteran's contentions in this appeal, 
particularly those set forth in his October 1994 claim for 
service connection and his September 1998 substantive appeal.  
The veteran consistently maintains that his claimed disorders 
are a result of his Persian Gulf service.  He does not 
contend that any of the claimed disorders are related to his 
earlier period of service or to his Reserve service.  
Although the veteran does not contend that his claimed 
disorders occurred during his other periods service, the 
Board has reviewed the veteran's service medical records 
associated with those periods of service to ascertain whether 
they contain any evidence of the claimed disorders, thus, 
providing support for service connection.  However, those 
records are essentially negative for any evidence of the 
claimed conditions, aside from the veteran's Report of 
Medical History, dated in March 1973, in which he reported a 
history of frequent headaches.  The examiner described the 
headaches as tension headaches.  

A review of the veteran's service medical records in 1990 and 
1991, during the Persian Gulf War, reveals that in January 
1991, the veteran was seen with complaints of an adverse 
reaction to a "PB" tablet.  He complained of episodes of 
loose stool.  In April 1991, the veteran was seen with 
complaints of right leg pain.  The assessment was possible 
arthritis.  Otherwise, the veteran's service medical records 
are silent for any evidence of the claimed disorders.  

Following service separation, the veteran was afforded a 
series of VA examinations in March 1995.  In a VA general 
medical examination, the veteran complained that his knees, 
elbows, wrists, and knees hurt.  He also complained of 
amnesia and stated that he was tired all the time.  He 
reported diarrhea twice a week, and complained of headaches, 
bleeding gums, difficulty "getting air in," and near term 
memory loss.  Objective findings revealed a normal head, 
face, and neck, with a deviated septum to the right with a 
limited airway.  Lungs were clear, and respirations were 
normal.  Knees were described as normal, with intact 
ligaments and no grating or popping.  There was no pain on 
motion of the joints.  Chest x-rays were normal, and knee x-
rays revealed minimal bilateral osteoarthritis.  Pulmonary 
function tests were normal, other than a slight reduction in 
force vital capacity, which the examiner indicated was 
probably due to reduced effort.  The final diagnosis was:  
minimal bilateral knee osteoarthritis; anterograde amnesia, 
lassitude and tired of undetermined origin; and a deviated 
nasal septum.  The examiner noted that the veteran was 
advised to have a lower gastrointestinal series and stool, 
but he would not have it done.  

In a March 1995 VA dental examination, the veteran complained 
of bleeding gums.  Objective findings revealed that the 
gingival tissue showed mild to moderate inflammation.  March 
1995 VA records pertaining to the veteran's respiratory 
system reveal a normal spirometry.  A June 1995 VA record 
indicates that the veteran's ethmoid sinuses were somewhat 
hazy, which could be due to previous mild chronic sinusitis.  
The examiner indicated that the veteran's turbinates appeared 
hypertrophied, but there were no other significant findings 
noted.  Another June 1995 record indicates that the veteran's 
pulmonary function tests were normal.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized in part above, and finds that the preponderance 
of the evidence is against claims for service connection for 
sore joints, memory loss, headaches, fatigue, gum disease, 
diarrhea, breathing problems, and nosebleeds, both on a 
direct basis or as due to an undiagnosed illness.  

As to the veteran's claim for sore joints as due to an 
undiagnosed illness, the Board notes that the veteran has a 
recognized clinical diagnosis of minimal bilateral knee 
osteoarthritis.  As such, there is no legal basis for a claim 
for sore knee joints, as due to an undiagnosed illness.  In 
regard to the veteran's other joints, aside from the 
veteran's subjective complaints, there are no objective 
indications of chronic disability manifested by sore joints.  
See 38 C.F.R. § 3.317.  Additionally, considering the claim 
for service connection for sore joints on principles of 
direct service connection, there is no medical evidence 
establishing a causal link between the veteran's complaints 
of sore joints and his active service.  There is also no 
evidence that the veteran developed arthritis of the knees to 
a degree of 10 percent or more during the first post-service 
year.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Although the veteran was assessed with possible arthritis 
during service (in connection with his complaints of right 
leg pain), there are no other clinical findings in his 
service medical records confirming a diagnosis of arthritis.  
Moreover, following service separation the record is silent 
for any medical evidence of arthritis until the VA 
examination in March 1995, and there is no medical evidence 
linking the March 1995 diagnosis of osteoarthritis of the 
knees with the in-service (1991) notation of possible 
arthritis.  

In regard to the veteran's claim for service connection for 
headaches, the Board notes that on the veteran's 1973 Report 
of Medical History, he noted a history of headaches.  There 
are no other findings of headaches in the veteran's service 
medical records.  Additionally, aside from the veteran's 
subjective complaints of headaches, there are no current 
objective indications of chronic disability manifested by 
headaches.  See 38 C.F.R. § 3.317.  As there is no objective 
evidence that the veteran has a confirmed disability 
manifested by headaches, there is no legal basis to award 
service connection as due to an undiagnosed illness.  
Additionally, considering the claim on principles of direct 
service connection, there is no medical evidence of a current 
diagnosis of headaches, which is causally related to an 
incident of the veteran's active service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)(in the absence of 
proof of a present disability there can be no valid claim).
 
In regard to the veteran's claim for service connection for 
memory loss and fatigue, the March 1995 VA examination 
contains a diagnosis of amnesia and "tired of undetermined 
origin."  However, the examiner provides no clinical 
findings to this effect, and seems to have simply recorded a 
diagnosis based on the veteran's complaints.  Even accepting 
that the veteran has a diagnosis of fatigue and memory loss, 
analogous to chronic fatigue syndrome, the veteran's claim 
would still fail as he does not manifest symptoms of chronic 
fatigue syndrome that meet the criteria for a compensable 
rating.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354; see 
also 38 C.F.R. § 3.317(a)(1).  In that regard, there is no 
evidence that the veteran has periods of incapacitation from 
one to two weeks each year, requiring bedrest and treatment 
by a physician.  Id.  At most, the evidence indicates that 
the veteran complains of fatigue and memory loss, but there 
is no associated diagnosis noted in the record.  As such, 
there is no legal basis to award service connection for 
fatigue and memory loss as due to an undiagnosed illness.  
Moreover, considering the veteran's claims under principles 
of direct service connection, there is no medical evidence of 
a nexus, or link, between any current fatigue and memory loss 
(or a disability manifested by such symptoms), which is 
causally related to the veteran's active service.  

In regard to the veteran's claims for service connection for 
gum disease and nosebleeds, the Board notes that these 
symptoms are not specifically listed among the signs and 
symptoms that may be a manifestation of an undiagnosed 
illness under 38 U.S.C.A. § 1117(g).  More significantly, 
aside from the veteran's subjective complaints, there are no 
objective indications of chronic disability manifested by 
nosebleeds.  See 38 C.F.R. § 3.317.  There is also no 
definitive diagnosis of gum disease, although there are 
clinical findings of gum inflammation, or gingivitis.  As 
there is no objective evidence that the veteran has a 
confirmed disability manifested by nosebleeds, and no 
definitive diagnosis of gum disease, there is no legal basis 
to award service connection as due to an undiagnosed illness.  
Additionally, considering the claims on principles of direct 
service connection, there is no medical evidence establishing 
a causal link between the veteran's complaints of gum disease 
and nosebleeds, and his active service.

Finally, in regard to the veteran's claims for service 
connection for diarrhea and breathing problems, the medical 
evidence is negative for any objective findings of the 
claimed disorders.  VA medical evidence indicates that the 
veteran had normal pulmonary function tests, and there were 
no abnormalities found pertaining to his respiratory system.  
While the veteran complains of diarrhea, he would not 
participate in gastrointestinal testing, and there is 
otherwise no clinical evidence of record of a disability 
associated with diarrhea. See 38 C.F.R. § 3.317.  As there is 
no objective evidence that the veteran has a confirmed 
disability manifested by diarrhea and/or breathing problems, 
there is no legal basis to award service connection as due to 
an undiagnosed illness.  Additionally, considering the claims 
on principles of direct service connection, there is no 
medical evidence of currently diagnosed disabilities 
associated with the veteran's complaints of diarrhea and 
breathing problems, which are causally related to the 
veteran's active service.  See Brammer, supra.

Despite the veteran's statements that he currently has the 
claimed disorders and that they are related to his Persian 
Gulf War service, the Board notes that the veteran is a 
layperson with no apparent medical expertise or training, and 
as such, he is not competent to provide opinions as to 
medical causation or etiology.  See Espiritu, 2 Vet. App. at 
494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence linking objective 
symptoms to an undiagnosed illness, or medical evidence 
linking a currently diagnosed disorder to service, is needed 
to support the claims of service connection.  In this case, 
there is no such medical evidence.

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for sore joints, memory loss, 
headaches, fatigue, gum disease, diarrhea, breathing 
problems, and nosebleeds, and the appeal as to those issues 
is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of those 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to these issues is denied.    



ORDER

Service connection for sore joints is denied.

Service connection for memory loss is denied.

Service connection for headaches is denied.

Service connection for fatigue is denied.

Service connection for gum disease is denied.

Service connection for diarrhea is denied.

Service connection for breathing problems is denied.

Service connection for nosebleeds is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

